   Case: 2:21-cv-00005-ACL Doc. #: 9 Filed: 05/04/21 Page: 1 of 7 PageID #: 49


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   NORTHERN DIVISION

 JASON WHEAT,                                     )
                                                  )
                 Plaintiff,                       )
                                                  )
         V.                                       )              No. 2:21-CV-5 ACL
                                                  )
 STEVE MNUCHIN, et al.,                           )
                                                  )
                 Defendants.                      )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Jason Wheat (registration no.

175252), an inmate at Moberly Correctional Center, for leave to commence this action without

payment of the required filing fee. For the reasons stated below, the Court finds that plaintiff does

not have sufficient funds to pay the entire filing fee and will assess an initial partial filing fee of

$3.75. See 28 U.S.C. § 1915(b)(l). Furthermore, based upon a review of the complaint, the Court

finds that the complaint should be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                      28 U.S.C. § 1915(b)(l)

       Pursuant to 28 U.S.C. § 1915(b)(1 ), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner's account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month's income credited to the prisoner's account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
   Case: 2:21-cv-00005-ACL Doc. #: 9 Filed: 05/04/21 Page: 2 of 7 PageID #: 50


payments to the Clerk of Court each time the amount in the prisoner's account exceeds $10, until

the filing fee is fully paid. Id

        Plaintiff has submitted an affidavit and a certified copy of his prison account statement for

the six-month period immediately preceding the submission of his complaint. A review of

plaintiffs account indicates an average monthly deposit of $18.25. Plaintiff has insufficient funds

to pay the entire filing fee. Accordingly, the Court will assess an initial partial filing fee of $3.65.

                                         28 U.S.C. § 1915(e)

       Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma

pauperis if the action is frivolous, malicious, fails to state a claim upon which relief can be granted,

or seeks monetary relief against a defendant who is immune from such relief. An action is frivolous

if"it lacks an arguable basis in either law or in fact." Neitzke v. Williams, 490 U.S. 319, 328 (1989).

An action is malicious when it is undertaken for the purpose of harassing litigants and not for the

purpose of vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C.

1987), aff'd826 F.2d 1059 (4th Cir. 1987).

       To determine whether an action fails to state a claim upon which relief can be granted, the

Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950-

51 (2009). These include "legal conclusions" and "[t]hreadbare recitals of the elements of a cause

of action [that are] supported by mere conclusory statements." Id at 1949. Second, the Court must

determine whether the complaint states a plausible claim for relief. Id at 1950-51. This is a

"context-specific task that requires the reviewing court to draw on its judicial experience and

common sense." Id at 1950. The plaintiff is required to plead facts that show more than the "mere

possibility of misconduct." Id The Court must review the factual allegations in the complaint "to

determine if they plausibly suggest an entitlement to relief." Id at 1951. When faced with



                                                 -2-
   Case: 2:21-cv-00005-ACL Doc. #: 9 Filed: 05/04/21 Page: 3 of 7 PageID #: 51


alternative explanations for the alleged misconduct, the Court may exercise its judgment in

determining whether plaintiffs proffered conclusion is the most plausible or whether it is more

likely that no misconduct occurred. Id. at 1950, 1951-52.

                                         The Complaint

       Plaintiff seeks court intervention in obtaining his economic impact payment ("EIP")

pursuant to the Coronavirus Aid, Relief, and Economic Security Act (The "CARES Act"), Pub. L.

No. 116-136, 134 Stat. 281 (2020).

                                            Discussion

       In Scholl v. Mnuchin, No. 20-cv-5309 PJH, 2020 WL 6065059 (N.D. Cal. Oct. 14, 2020)

(Scholl II), the court summarized the underlying issue that is central to plaintiffs complaint:

       The CARES Act, codified in part at section 6428 of the Internal Revenue Code, 26
       U.S.C. § 6428, establishes a tax credit for eligible individuals in the amount of
       $1,200 ($2,400 if filing a joint return), plus $500 multiplied by the number of
       qualifying children. 26 U.S.C. § 6428(a). For purposes of the Act, an eligible
       individual is defined as "any individual" other than (1) any nonresident alien
       individual, (2) any individual who is allowed as a dependent deduction on another
       taxpayer's return, and (3) an estate or trust. § 6428( d). The EIP is an advance refund
       of the subsection (a) tax credit and subsection (f) describes the mechanism for
       implementing the advance refund. Paragraph (1) of subsection, (f) provides that
       "each individual who was an eligible individual for such individual's first taxable
       year beginning in 2019 shall be treated as having made a payment against the tax
       imposed by chapter 1 for such taxable year in an amount equal to the advance
       refund amount for such taxable year." § 6428(f)(l).

       Paragraph (3) of subsection (f) requires the IRS to "refund or credit any overpayment

attributable to this section as rapidly as possible." § 6428(f)(3). Additionally, Congress provided

that "[n]o refund or credit shall be made or allowed under this subsection after December 31,

2020." Id. The CARES Act also has a reconciliation provision between the advance refund and

the tax credit such that if a taxpayer receives an advance refund of the tax credit then the amount

of the credit is reduced by the aggregate amount of the refund. § 6428(e).




                                                -3-
   Case: 2:21-cv-00005-ACL Doc. #: 9 Filed: 05/04/21 Page: 4 of 7 PageID #: 52


          Three days after the President signed the CARES Act, the IRS issued a news release

explaining that the agency would calculate and automatically issue an EIP to eligible individuals.

Scholl II. Though not required to do so by the Act, the IRS established an online portal for

individuals who are not typically required to file federal income tax returns (e.g., because an

individual's income is less than $12,200), which allows those non-filers to enter their information

to receive an EIP. Id Individuals who use the non-filer online portal had until October 15, 2020 to

register in order to receive the EIP by the December 31, 2020 deadline imposed by the CARES

Act. Id

          On May 6, 2020, the IRS published responses to "Frequently Asked Questions" ("FAQ")

on the IRS.gov website. Id, Ex. 4. Question 15 asked "Does someone who is incarcerated qualify

for the Payment [i.e., an EIP]?" The IRS responded:

          A15. No. A Payment made to someone who is incarcerated should be returned to
          the IRS by following the instructions about repayments. A person is incarcerated if
          he or she is described in one or more of clauses (i) through (v) of Section
          202(x)(l)(A) of the Social Security Act ( 42 U.S.C. § 402 (x)(l)(A)(i) through (v)).
          For a Payment made with respect to a joint return where only one spouse is
          incarcerated, you only need to return the portion of the Payment made on account
          of the incarcerated spouse. This amount will be $1,200 unless adjusted gross
          income exceeded $150,000.

Id 2020 WL 6065059 at * 1-2 (footnotes omitted).

          In Scholl v. Mnuchin, No. 20-cv-5309 PJH, 2020 WL 5702129 (N.D. Cal. Sept. 24, 2020)

(Scholl I), the court preliminarily certified the following class:

          All United States citizens and legal permanent residents who:
          (a) are or were incarcerated (i.e., confined in a jail, prison, or other penal institution
          or correctional facility pursuant to their conviction of a criminal offense) in the
          United States, or have been held to have violated a condition of parole or probation
          imposed under federal or state law, at any time from March 27, 2020 to the present;
          (b) filed a tax return in 2018 or 2019, or were exempt from a filing obligation
          because they earned an income below $12,000 (or $24,400 if filing jointly) in the
          respective tax year;
          (c) were not claimed as a dependent on another person's tax return; and




                                                    -4-
   Case: 2:21-cv-00005-ACL Doc. #: 9 Filed: 05/04/21 Page: 5 of 7 PageID #: 53


        (d) filed their taxes with a valid Social Security Number, and, if they claimed
        qualifying children or filed jointly with another person, those individuals also held
        a valid Social Security Number.

        Excluded from the class are estates and trusts; defendants; the officers, directors, or
        employees of any defendant agency; and, any judicial officer presiding over this
        action and his/her immediate family and judicial staff.

Id 2020 WL 5702129 at *25.

        In Scholl II, the court granted final certification of this class and entered the following

declaratory relief:

       [T]he court finds and declares that Title 26 U.S.C. § 6428 does not authorize
       defendants to withhold advance refunds or credits from class members solely
       because they are or were incarcerated. The court further finds and declares that
       defendants' policy that persons who are or were incarcerated at any time in 2020
       were ineligible for advance refunds under the Act is both arbitrary and capricious
       and not in accordance with law.

2020 WL 6065059, at *21.

       A permanent injunction was entered and defendants were to reconsider EIPs that were

denied solely due to an individual's incarcerated status. Id 2020 WL 6065059 at *22. With respect

to specific payments the court stated:

       The court takes no position on whether plaintiffs or class members are in fact owed
       advance refund payments or the amount of those payments. Indeed, the court's Rule
       23(b)(2) finding was premised on the "indivisible nature of the injunctive or
       declaratory remedy warranted" but not "an individualized award of monetary
       damages." Dkt. 50 at 42 (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,
       360-61, 131 S.Ct. 2541, 180 L.Ed. 2d 374 (2011)). The court's determination in
       this order is that the IRS's action was "arbitrary, capricious, ... or otherwise not in
       accordance with law" and the appropriate remedy is to "hold unlawful and set
       aside" that agency action. 5 U.S.C. § 706(2). It is incumbent on the IRS, as the
       agency charged by Congress, to make individual determinations whether an
       individual is an "eligible individual" and meets the various criteria delineated in the
       Act.

Id. 2020 WL 6065059 at *20.




                                                 -5-
    Case: 2:21-cv-00005-ACL Doc. #: 9 Filed: 05/04/21 Page: 6 of 7 PageID #: 54


                                              Discussion

        Plaintiff is incarcerated and part of the Scholl class. He filed this case on January 19, 2021.

Plaintiff states that he sent in his paperwork to the IRS but has not received his EIP. For relief he

requests the court to investigate what occurred and have his EIP forwarded to him.

        To the extent plaintiff argues that his EIP was denied due to his incarcerated status, he is

already a member of the Scholl class; therefore, he is not entitled to separate individual relief. An

individual suit for injunctive and equitable relief may be dismissed when it duplicates an existing

class action's allegations and prayer for relief. See Pride v. Correa, 719 F.3d 1130, 1133 (9th Cir.

2013); Gillespie v. Crawford, 858 F.2d 1101, 1103 (5th Cir. 1988) (en bane) ("Individual members

of the class and other prisoners may assert any equitable or declaratory claims they have, but they

must do so by urging further actions through the class representative and attorney, including

contempt proceedings, or by intervention in the class action.").

        Nor is plaintiff entitled to relief to the extent he seeks the court to compel the IRS to provide

his EIP pursuant to Scholl or the CARES Act. The court in Scholl found that the EIP could not be

denied only because an individual was incarcerated. However, the court was clear that it took no

position on whether individual incarcerated plaintiffs were owed the EIP, which is the relief sought

in the instant case. That responsibility fell to the IRS to make an individual determination. More

importantly, funds cannot now be distributed pursuant to the CARES Act. As noted above, the

CARES Act imposed a deadline of December 31, 2020, for EIPs to be made or allowed. That

deadline has passed, and no more funds may be issued. Plaintiff cannot obtain the relief he seeks

in this case.

        Prior to the deadline, 385,995 incarcerated individuals were issued the EIP after they were

reconsidered despite previously being identified as incarcerated. Scholl v. Mnuchin, No. 20-cv-




                                                  -6-
   Case: 2:21-cv-00005-ACL Doc. #: 9 Filed: 05/04/21 Page: 7 of 7 PageID #: 55


5309 PJH. In addition, 950,000 individuals received the EIP before their accounts were marked as

incarcerated. Id.

        For all these reasons, plaintiff fails to state a claim for relief. The complaint will be

dismissed without leave to amend because it is clear that no amount of amendment would cure the

deficiencies noted above.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motions to proceed in forma pauperis [ECF

No. 2 and 6] are GRANTED.

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $3.75

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

       IT IS FURTHER ORDERED that plaintiffs motion for injunctive relief [Doc. #7] is

DENIED AS MOOT.

       An Order of Dismissal will accompany this Memorandum and Order.

        Dated this   1(-t__   day of May, 2021.



                                                  STEPHEN N. LIMBAUGH, JR.
                                                  SENIOR UNITED STATES DISTRICT JUDGE




                                                  -7-
